Citation Nr: 0945131	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-38 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected 
status post total left knee replacement.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim for service connection for a right 
knee disorder, to include as secondary to the service-
connected left knee disability.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to 
February 1979 and from August 1979 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

During the pendency of this appeal, in January 2008, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located in 
St. Petersburg, Florida.

In her October 2007 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran requested a Central Board hearing.  
In August 2008, the Veteran submitted notice to the RO that 
she no longer wanted a hearing.  Therefore, the request for a 
Central Board hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently has a bilateral hip disorder that is etiologically 
related to her period of active service or to her service-
connected left knee disability.



2.  In April 2003, the RO denied entitlement to service 
connection for a right knee.  The Veteran did not perfect an 
appeal of that decision.

3.  Evidence submitted since the April 2003 RO rating action 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim for service 
connection for a right knee disorder.

4.  The evidence of record does not show that the Veteran 
currently has a right knee disorder that is etiologically 
related to her period of active service or to her service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disorder as secondary to service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

2.  The April 2003 RO decision, which denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a); 20.1103 (2009).

3. Subsequent to the April 2003 RO decision, new and material 
evidence sufficient to reopen the claim for service 
connection for a right knee disorder, to include as secondary 
to the service-connected left knee disability has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection for a right knee 
disorder as secondary to service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

By letter dated in March 2006 and in the September 2007 
Statement of the Case, the Veteran was notified of the 
information and evidence necessary to substantiate her 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
told the Veteran what information she needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in a February 2007, wherein VA informed the Veteran as 
to the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of her 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the service 
connection claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She was provided appropriate VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection may be granted for any current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disorder

The Veteran has essentially contended that she has a 
bilateral hip disorder due to her service-connected left knee 
disability.  

The Veteran's service treatment records have been associated 
with the claims file.  A July 1980 service treatment record 
shows that she was diagnosed with a contusion on her left 
hip.  A September 1984 report of medical examination was 
negative for a report or diagnosis of a bilateral hip 
condition.     


Subsequent to service, the Veteran's VA and private medical 
treatment records reflect treatment for hip pain.  

In April 2006, the Veteran underwent a VA joints examination, 
at which time the claims filed was reviewed.  She reported 
that her left hip pain first manifested in 2003 and that her 
right hip pain began in 2005.  The examiner noted that a 
January 2006 X-ray of the bilateral hips revealed probable 
mild degeneration of the bilateral hips and that a March 2006 
magnetic resonance imaging (MRI) study revealed osteonecrosis 
of the bilateral femoral heads.  On physical examination, the 
Veteran was noted to have limitations of the range of motion 
of her hips due to pain.  The diagnosis was osteonecrosis of 
the bilateral femoral heads, degenerative joint disease of 
both hips, and left hip effusion.  The examiner indicated 
that he could not offer an opinion as to whether the 
diagnosed bilateral hip conditions were related to the 
service-connected left knee disability, as the examiner 
stated that such knowledge was not available in the medical 
literature and that any opinion would be speculation.  He 
stated that he was unable to make a direct connection.

On the Veteran's October 2007 VA 9 form, she stated that her 
doctor told her that her conditions were likely related to 
her service-connected left knee.  According to the Veteran, 
her left knee replacement has aggravated the femoral heads on 
both sides of her hips.  She stated that she was not aware 
that her doctor did not put down the sufficient medical 
evidence to establish that the condition is the result of a 
service-connected disability.

The Veteran's claims file was reviewed by an appropriate VA 
examiner in August 2009 for the purpose of obtaining a 
Veterans Health Administration (VHA) medical nexus opinion.  
The examiner noted the Veteran's medical history, as 
described above.  Based on his review, the examiner stated 
that he was unable to find medical evidence to support a 
finding that it is at least as likely as not that the 
Veteran's bilateral hip conditions were caused by her 
service-connected left knee.  The examiner stated that the 
2006 radiographs of the bilateral hips showed pathologic 
changes and that these changes were noted when the Veteran 
was approximately 51-years-old and approximately 15 years 
after her left total knee arthroplasty.  He further explained 
that degenerative changes of the hips may be due to a variety 
of causes and increase in frequency with age.  He concluded 
that he was unable to find a causative relationship between 
the left knee pathology and the bilateral hip pathology in 
the Veteran's available medical records.  The examiner stated 
that he was unaware of scientific papers establishing a 
causative relationship between knee and hip degenerative 
disease.

The VHA examiner further concluded that he was unable to find 
medical evidence in the claims file to support a finding that 
it is at least as likely as not that the Veteran's bilateral 
hip disorders were aggravated by her service-connected left 
knee disability.  He stated that one would have to speculate 
that an injury or disability of one limb leads to aggravation 
of injuries or disabilities of another limb.  He indicated 
that he was unable to find any causative relationship between 
the left knee pathology and the aggravation of the bilateral 
hip pathology.  The examiner indicated that he was unaware of 
any scientific papers establishing a causative relationship 
between knee pathology or disability and aggravation of 
bilateral hip degenerative disease.  

In light of the foregoing, the Board finds that there is no 
competent medical evidence of record that relates a current 
bilateral hip disorder to any event, injury, or disease in 
service.  The Board recognizes that the Veteran was treated 
in-service for a contusion on her left hip and that she was 
diagnosed with degenerative joint disease of the bilateral 
hips following separation.  However, the preponderance of the 
medical evidence, as discussed below, does not indicate that 
the Veteran's current condition is related to her military 
service or to a service-connected disability.  Therefore, the 
Board concludes that service connection is not warranted on a 
direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In this regard, the Board finds that the September 1984 
physical examination report, which was completed 
approximately five months prior to separation, is highly 
probative as to the Veteran's condition at the time nearest 
her release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to her current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The September 1984 physical 
examination report is entirely negative for any symptoms 
associated with a bilateral hip condition.  The service 
medical records support a conclusion that the Veteran's July 
1980 left hip contusion was acute and transitory, as the 
subsequent September 1984 physical examination report and 
service treatment records show no reported bilateral hip 
conditions within the months preceding discharge.

Indeed, the medical evidence does not show that the Veteran 
was diagnosed with a bilateral hip condition until 2006, 
which is over 20 years after the Veteran's separation from 
active service.  The Board notes that evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (2000).  Accordingly, entitlement to service connection 
on a presumptive basis is not warranted.  See 38 C.F.R. § 
3.3.07, 3.309.

Moreover, there is no probative medical evidence of record 
showing that the Veteran's bilateral hip condition was caused 
or aggravated by her service-connected left knee disability 
to warrant service connection on a secondary basis.  See 38 
C.F.R. § 3.310; Allen, 7 Vet. App. 439.  To the contrary, the 
August 2009 VHA examiner stated that he was unable to find 
any medical evidence to support a finding that it is at least 
as likely as not that the bilateral hip condition was caused 
or aggravated by the service-connected left knee disability.  
The examiner's opinion is considered highly probative as it 
is definitive and based upon a complete review of the 
Veteran's entire claims file.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).



The Board has considered the assertions and arguments of the 
Veteran in support of her claim that she has a bilateral hip 
disorder that is manifested as a result of her service-
connected left knee disability.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet.  
App. 2003. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 
 
To the extent that the Veteran is able to observe continuity 
of her bilateral hip symptomatology since the manifestation 
of her left knee disability, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no medical evidence of 
a bilateral hip disorder in the months preceding separation) 
and post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses of a bilateral hip disorder 
until many years after service, and no competent medical 
evidence linking said condition to the Veteran's service or 
the service-connected left knee) outweigh the Veteran's 
contentions. 
 
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service or the service-connected left 
knee disability and the Veteran's current bilateral hip 
disorder.  While the Board is sympathetic to the Veteran's 
claim, and she is certainly competent to describe her current 
symptomatology, any contentions by the Veteran that she has a 
bilateral hip condition that is related to active service or 
to the service-connected left knee disability are not 
competent.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Veteran has also made statements to the effect that her 
doctor informed her that the bilateral hip disorder was 
likely related to her service-connected left knee disability.  
However, there is no documented evidence of record which 
supports the Veteran's statements to this effect.  Moreover, 
the Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

As the evidence of record is against the claim on either a 
direct or secondary basis, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claim for service connection for a bilateral 
hip disorder, to include as secondary to her service-
connected left knee disability, is denied.

New and Material Evidence

Here, the Veteran has asserted that she has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a right knee disorder, to include as 
secondary to her service-connected left knee disability.  She 
has essentially claimed that the evidence is otherwise 
sufficient to award service connection.

The RO does appear to have reopened the Veteran's claim, as 
indicated in the September 2007 Statement of the Case.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record.



Turning to the specifics of this case, the RO denied the 
Veteran's claim for entitlement to service connection for a 
right knee disorder in an April 2003 rating decision.  At the 
time of the April 2003 rating decision, the evidence of 
record included the following:  the Veteran's available 
service medical records, which documented a report of right 
knee pain in May 1984; private medical records, showing her 
report of injuring her right knee after a fall in October 
1988; VA outpatient treatment records, including a March 2003 
diagnosis of degenerative changes in the right knee; and the 
March 2003 VA examination report, reflecting a diagnosis of 
right knee pain secondary to arthritis.   

The Veteran filed her application to reopen the previously 
denied claim in March 2006.  Subsequently, the Veteran 
submitted VA and private medical records showing treatment 
for a right knee condition.  Private medical records dated in 
March 2000 show that she underwent surgery for septic 
arthritis of the right knee.  

The Veteran underwent a VA joints examination in April 2006.  
The examiner  noted that an October 2005 X-ray revealed an 
essentially normal right knee.  Following diagnostic and 
clinical evaluations, the Veteran was diagnosed with a right 
knee strain.  The VA examiner indicated that he could not 
offer an opinion as to whether the right knee diagnosis was 
related to the Veteran's service-connected left knee because 
such knowledge was not available in the medical literature, 
and the opinion would be speculation.

The Veteran's claims file was reviewed by a VHA examiner in 
August 2009 for the purpose of obtaining a VHA medical nexus 
opinion.  The examiner stated that he was unable to find 
medical evidence in the claims file to support a finding that 
it is at least as likely as not that the Veteran's right knee 
disorder was caused or aggravated by the service-connected 
left knee disability.  

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a right knee disorder, to include as 
secondary to the service-connected left knee disability.  The 
new evidence, in part, consists of the August 2009 VA 
examiner's opinion regarding whether the right knee disorder 
is related to the service-connected left knee disability.  
This is clearly new it was not previously of record and not 
previously considered.  It is also material, in that it is 
evidence regarding whether the Veteran currently has a right 
knee disorder which may be related to a service-connected 
disability.  This evidence is neither cumulative nor 
redundant of other evidence and raises a reasonable 
possibility of substantiating the Veteran's claim.  
Therefore, reopening the Veteran's claim of service 
connection for a right knee disorder, to include as secondary 
to her service-connected left knee disability, is in order.

Right Knee Disorder

Here, the Veteran's service treatment records were reviewed.  
A  May 1984 service treatment record shows her report of 
right knee pain and of her right knee giving out.  The 
September 1984 physical examination report is negative for a 
diagnosed right knee condition.

The VA and private medical records reflect reports of and 
treatment for right knee pain.  An October 1988 private 
treatment record shows that she was diagnosed with a right 
knee strain following a fall.  A March 2000 private treatment 
record shows that she underwent surgery for septic arthritis 
of the right knee.  Reflected in a May 2003 VA radiology 
report is a diagnosis of mild degenerative changes of the 
right knee.

The March 2003 VA joints examination report reflects that the 
Veteran's right knee was assessed by a VA examiner and that 
her claims file was reviewed.  The examiner noted her reports 
of right knee pain.  She was noted to have some tenderness in 
her right knee during the physical examination, however she 
demonstrated normal range of motion.  Her X-rays were 
reviewed, which the examiner interpreted as showing no signs 
of degenerative joint disease.  Following a physical 
examination and review of the medical records, the VA 
examiner opined that the Veteran's right knee pain was not 
related to her service-connected left knee disability.  She 
was noted to have flare ups of her right knee symptomatology, 
which did not affect her range of motion.  


The Veteran underwent a second VA joints examination in April 
2006, at which time the claims file was reviewed.  The 
Veteran reported that her right knee symptomatology first 
manifested around 2000.  The examiner noted that an October 
2005 X-ray showed an essentially normal right knee.  
Following a physical examination and review of the claims 
file, the diagnosis was a right knee strain.  The examiner 
indicated that he could not formulate an opinion regarding 
the right knee strain and service-connected left knee 
disability because such knowledge was not available in the 
medical literature and any opinion would be speculation.

The Board obtained an August 2009 VHA medical nexus opinion 
with regards to the Veteran's right knee claim.  The examiner 
noted the Veteran's medical history as described above.  
Following his review of the evidence of record, the examiner 
concluded that he was unable to find any medical evidence of 
record to support a finding that the Veteran's right knee 
condition was caused or aggravated by her service-connected 
left knee disability.  The examiner explained that the 
medical evidence revealed injuries to the Veteran's right 
knee that were unrelated to her service-connected left knee 
disability.  He stated that the available reports from 
physicians who had examined the Veteran did not support a 
causative relationship between the left knee disability and 
the right knee condition.  He further stated that one would 
have to speculate that the Veteran's right knee condition was 
aggravated by her left knee disability, as he was unable to 
establish such a relationship based on the medical evidence.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence has failed to demonstrate that 
the Veteran current right knee disorder is related to her 
military service.   In so determining, the Board recognizes 
that the Veteran's service treatment records document a May 
1984 report of right knee pain.  However, the Board finds the 
Veteran's September 1984 physical examination report to be 
highly probative as to the Veteran's condition at the time of 
her release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to her current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker, 10 Vet. App. at 73 (observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  This report is entirely negative for any symptoms 
associated with a right knee disorder and weighs heavily 
against the claim.  The service medical records support a 
conclusion that the Veteran's May 1984 report of right knee 
pain was acute and transitory, as the subsequent September 
1984 physical examination report and service treatment 
records show no diagnosed right knee conditions within the 
months preceding discharge.

The medical evidence of record does not show a definitive 
right knee disorder diagnosed until many years following 
separation.  The first report post-service of right knee pain 
was in October 1988 when the Veteran reported having suffered 
a fall.  The record shows that she was later treated for 
septic arthritis of the right knee in March 2000 and that she 
was found to have degenerative arthritis of the right knee in 
March 2003.  Both of these diagnoses were rendered at least 
fifteen years following her separation from active duty.  The 
Board reiterates that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333. 
 
Although the Veteran currently has a right knee disorder 
there is no evidence of a chronic disability during her 
period of active service, continuity of symptomatology after 
such period of active service, or medical evidence 
associating her current diagnosis to service.  See Hickson, 
12 Vet. App. at 253. 

Additionally, the competent medical evidence of record has 
not shown that the Veteran's right knee disorder is causally 
associated with or aggravated by any service-connected 
disability, to include the service-connected left knee 
disability.  In this regard, the Board finds probative the 
August 2009 VHA opinion, in which the examiner stated that he 
was unable to find any medical evidence of record to support 
a finding that it is at least as likely as not that the 
Veteran's right knee condition was caused or aggravated by 
the service-connected left knee disability.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean, 13 Vet. App. 448-49.

The Board has considered the Veteran's statements in support 
of her claim that she has a right knee disorder as a result 
of her service-connected left knee disability. While she is 
certainly competent to describe the extent of her current 
symptomatology, there is no evidence that she possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.  In essence, there is no 
competent medical evidence that the Veteran currently has a 
right knee disorder related to her service-connected left 
knee disability.  See Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a right knee disorder as a result of her period of active 
service or a service-connected disability would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right knee disorder.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a bilateral hip disorder, to include 
as secondary to service-connected left knee disability, is 
denied.

New and material evidence having been received, the claim for 
service connection for a right knee disorder, to include as 
secondary to the service-connected left knee disability, is 
reopened.  To this extent and this extent only, the appeal is 
granted.

Service connection for a right knee disorder, to include as 
secondary to the service-connected left knee disability is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


